Title: To George Washington from Paul Brigham, 1 February 1781
From: Brigham, Paul
To: Washington, George


                        
                            May it please your Excellency
                            February 1st 1781
                        
                        Sensible that applications of this kind must be very disagreable to your Excellency—therefore it is with the
                            more reluctance I attempt it—nothing but the want of Health at this period of the grand struggle would induce me to
                            Request Your Excellency Leave to resign my Commission in the Continental Army.
                        The want of Health being my present situation and has been for a Long time—therefore pray Your Excellency
                            would grant my request—and altho: the want of Health forbids my further service in the Field yet I please my self with the
                            prospect of further Services as a Citizen.
                        And have only to add my warmest wishes that his Excellency, may have the satisfaction very soon to see all his
                            exertions, and fatigues amply rewarded in a happy and Honourable Peace is the sincere Desire of your Excellencys most Obedt
                            Humble Servant
                        
                            Paul Brigham
                        
                    